The verdict was amply authorized by the evidence; and the single special assignment of error fails to show cause for a reversal of the judgment.
                        DECIDED JANUARY 18, 1947.
The defendant was convicted of making whisky; his motion for a new trial was denied, and that judgment is assigned as error.
The evidence (the defendant introduced none), while circumstantial, was amply sufficient to exclude every reasonable hypothesis except that of the defendant's guilt, and the general grounds of the motion for a new trial were properly overruled.
The single special ground alleges that the court erred in permitting a witness for the State to testify as follows: "When we [the sheriff and the witness] drove up in the yard, these two ladies were the first I saw. I saw these two ladies and I stopped. They got out of the windows and got in the barn and said, `There's nobody in here but us two women.'" The only objection made to the testimony at the time it was offered was,
"We object to that. Unless this defendant heard the outcry, it would be hearsay." While the ground alleges that the testimony was inadmissible and prejudicial to the defendant, the facts therein stated do not support the averment; and the ground is not complete and understandable within itself and, therefore, can not be considered by this court.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.